CUSHING, J.
1. Action against bank for failure to pay plaintiff’s checks, petition alleging that plaintiff had with said bank deposits and credits, held an action for breach of contract and not one in tort, where it appeared that plaintiff did not have sufficient deposit within Sec. 710-117 GC., to pay smallest of checks, and relied for their payment on an alleged contract for credit with bank; “credit’’ being among other things a -debt1 due in consequence of a contract for borrowing money.
2. In action against bank for failure to pay plaintiff’s checks, admission of evidence, on question of malice as against bank, of controversies between bank’s president and plaintiff growing out of matters not connected with bank or shown to have been ratified Or participated in by bank, held prejudicial error.
3._ Punitive damages can only be awarded against one who has participated in an offense.
4. Principal cannot be held liable for exemplary or punitive damages by reason of wanton or malicious conduct on part of agent.
5. An employer cannot be punished for personal guilt of his servant or agent unless employer authorized, ratified, or participated in wrongdoing.
(Hamilton, PJ., concurs.)
For reference to full opinion, see Omnibus Index, last page, this issue.